Exhibit 10(b)

WACHOVIA CORPORATION

SAVINGS RESTORATION PLAN

As amended and restated effective December 31, 2008



--------------------------------------------------------------------------------

Exhibit 10(b)

WACHOVIA CORPORATION

Savings Restoration Plan

As amended and restated effective December 31, 2008

Section 1.        Establishment and Purpose

 

  1.1 Establishment.    Wachovia Corporation established, effective as of
January 1, 2002 an unfunded deferred compensation plan for a select group of
management and highly compensated Employees and their Beneficiaries as described
herein, known as the “WACHOVIA CORPORATION SAVINGS RESTORATION PLAN” (the
“Plan”).

 

  1.2 Purpose.    The purpose of the Plan is to provide a means whereby certain
selected Employees may defer the receipt of compensation and the receipt of a
Company Matching Contribution that would otherwise be limited due to statutory
or governmental regulation in the Savings Plan, and to motivate such Employees
to continue to make contributions to the profitable growth of the Company. The
Plan shall function solely as a so-called “top hat” plan of deferred
compensation subject to the provisions of the Employee Retirement Income
Security Act of 1974 (as amended from time to time) applicable to such a plan.

 

  1.3 Application of Plan.    The terms of this Plan, as amended and restated,
are applicable only to Eligible Employees who are in the employ of an Employer
on or after January 1, 2002, and only with respect to amounts deferred under the
Plan on or after January 1, 2005. The terms of the Plan, as in effect prior to
this amended and restated Plan document, shall continue to apply to amounts
deferred prior to January 1, 2005. The Plan has been amended to implement
changes required pursuant to and consistent with section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”). Between January 1, 2005 and
December 31, 2008 the Plan has been operated in accordance with transition
relief established by the Treasury Department and Internal Revenue Service
pursuant to Code section 409A. This amendment and restatement is adopted in
conformity with final regulations under Code section 409A issued by the Treasury
Department on April 10, 2007 and effective January 1, 2009.

 

  1.4 Plan Frozen.    Notwithstanding any other provision of the Plan to the
contrary, (i) no Employee may first become a Participant in the Plan after
December 31, 2007, (ii) no Participant may elect to defer Compensation to the
Plan and no deferred amounts will be credited to a Participant’s Deferral
Account under Section 4.1(a) of the Plan for Plan Years beginning on or after
January 1, 2008, and (iii) , the Company will not credit a Participant’s
Deferral Account with contributions (including Company Matching Contributions)
for Plan Years beginning on or after January 1, 2008; provided that, each
Participant’s Deferral Sub-Accounts will continue to be credited or debited to
reflect any gains or losses as if the Deferral Sub-Accounts had been invested in
the Investment Indexes pursuant to the allocation elections made by the
Participant, as provided in Section 5.



--------------------------------------------------------------------------------

Section 2.        Definitions

 

  2.1 Definitions.    Whenever used hereinafter, the following terms shall have
the meaning set forth below:

 

  a. “Affiliated Company” means (i) any corporation which is a member of the
controlled group of corporations which includes the Company, as determined in
accordance with the ownership rules of Code section 1563, without regard,
however, to subsections (a)(4) or (e)(3)(C) of such section 1563, (ii) any
entity with which the Company would be considered a single employer under Code
section 414(c) and (iii) any other entity in which the Company has a significant
equity interest or owns a substantial capital or profits interest.

 

  b. “Applicable Limitations” means the statutory and regulatory provisions that
reduce benefits and/or contributions under the Savings Plan, including, but not
limited to Code sections 401(a)(17), 402(g) and 415.

 

  c. “Beneficiary” means the person or persons designated as such in accordance
with Section 7.

 

  d. “Board” means the board of directors of the Company.

 

  e. “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute thereof, as interpreted by the rules and regulations issued
thereunder, in each case as in effect from time to time. References to sections
of the Code shall be construed also to refer to any successor sections.

 

  f. “Committee” shall have the meaning set forth in Section 8.1.

 

  g. “Company” means Wachovia.

 

  h. “Company Matching Contribution” means the amount which an Employer would be
obligated to contribute to the Savings Plan but for the Applicable Limitations,
subject to all vesting requirements of the Savings Plan.

 

  i. “Compensation” means, for any date within a Plan Year, the Participant’s
Salary as it may be adjusted from time to time during the Plan Year.

 

  j. “Death Valuation Date” means the Valuation Date coincident with or next
following a Participant’s date of death.

 

  k. “Deferral Account” means the hypothetical account maintained by the Company
for recordkeeping purposes with respect to a Participant’s deferrals pursuant to
Section 5.1. Within each Deferral Account, separate sub-accounts (“Deferral
Sub-Accounts”), shall be maintained to the extent necessary for the
administration of the Plan for each different Plan Year deferral election, form
of distribution election, or allocation elections among Investment Indexes.

 

2



--------------------------------------------------------------------------------

  l. “Disability” means any injury, illness or sickness incurred by a
Participant which qualifies him or her for disability benefits under the
Company’s Long Term Disability Plan, as in effect from time to time (the “LTD
Plan”).

 

  m. “Election Form” means the election form which an Eligible Employee files
with the Company to participate in the Plan each Plan Year.

 

  n. “Eligible Employee” means an Employee who is eligible to participate as
provided in Section 3.1.

 

  o. “Employee” means any person employed by an Employer who, under an
Employer’s employment classification practices, is considered a regular salaried
employee.

 

  p. “Employer” means Wachovia and any Affiliated Company.

 

  q. “Investment Indexes” mean one or more mutual funds, investment return
benchmarks, interest rate indexes or common trust funds designated as available
under the Plan by the Committee from time to time.

 

  r. “MRCC” means the Management Resources and Compensation Committee of the
Board or any successor Board committee to whom the Board delegates
responsibility for establishing and administering the incentive compensation
programs for the executive officers and other senior executives of the Company.

 

  s. “Participant” means an Eligible Employee who has filed a completed and
executed Election Form with the Committee and is participating in the Plan in
accordance with the provisions of Section 4.

 

  t. “Pension Plan” means the Wachovia Corporation Pension Plan and Trust (plan
number 001), as amended from time to time.

 

  u. “Plan” means the Wachovia Corporation Savings Restoration Plan, as amended
from time to time.

 

  v. “Plan Year” means the Plan’s accounting year of twelve months commencing on
January 1 of each year and ending on the following December 31.

 

  w. “Retirement” means the Participant’s Termination of Employment at a time
when the Participant is at least age fifty (50), has completed at least three
(3) continuous years of service as an Employee, and has a combined age and
length of continuous service as an Employee of at least sixty (60) years.

 

  x. “Retirement Benefit” means benefits payable to a Participant when such
Participant has satisfied all of the eligibility requirements for Retirement.

 

3



--------------------------------------------------------------------------------

  y. “Retirement Valuation Date” means the Valuation Date coincident with or
next following the date a Participant ceases to be an Employee on account of
Retirement.

 

  z. “Salary” means a Participant’s fixed, basic, straight time, and regularly
recurring wages and salary, any payment for overtime hours, vacation pay,
compensation paid in lieu of vacation, and holiday pay, but excluding (even if
includible in gross income) all (i) bonus, long-term incentive awards, and other
forms of incentive compensation, (ii) reimbursements or other expense
allowances, (iii) moving expenses, (iv) welfare or fringe benefits (cash or
non-cash), (v) deferred compensation, (vi) severance pay, and (vii) any other
form of special compensation as designated by the Committee.

 

  aa. “Savings Plan” means the Wachovia Corporation Savings Plan (plan number
002), as may be amended from time to time.

 

  bb. “Scheduled Distribution” means a distribution of all or a portion of a
Participant’s Deferral Account as elected by the Participant pursuant to
Section 6.6.

 

  cc. “Survivor Benefit” means those Plan benefits that become payable upon the
death of a Participant pursuant to the provisions of Section 6.4.

 

  dd. “Termination Benefit” means benefits payable to a Participant when such
Participant has ceased to be an Employee pursuant to the provisions of
Section 6.3.

 

  ee. “Termination of Employment” means the Participant’s termination of
Employee status for any reason, including (without limitation) by reason of a
voluntary termination or resignation, Retirement or death, and shall be
determined in accordance with the applicable standards established pursuant to
Code section 409A.

 

  ff. “Termination Valuation Date” means the later of the Valuation Date
coincident with or next following the date a Participant has a Termination of
Employment.

 

  gg. “Valuation Date” means any day the United States financial markets are
open for which a Participant’s Deferral Account is required to be valued for any
purpose under the Plan.

 

  hh. “Wachovia” means Wachovia Corporation or any successor that shall maintain
this Plan.

Section 3.        Eligibility for Participation

 

  3.1

Eligibility.    Subject to the provisions of Section 1.4, the Committee (or its
delegatee) shall determine which Employees shall be eligible to participate in
the Plan for a given Plan Year; provided, however, any such Employee must be a
member of a select group of management or highly compensated employees. The
Committee’s determination of

 

4



--------------------------------------------------------------------------------

 

eligibility for any given Plan Year does not guarantee eligibility in subsequent
Plan Years. In the event any Employee is no longer designated as an active
Participant eligible to make further deferrals under the Plan, such Employee
shall become an inactive Participant as of January 1 of the following year and
will retain all other rights described under this Plan, until the Employee again
becomes an active Participant.

Section 4.        Election to Participate

 

  4.1 Election to Participate.    Subject to the provisions of Section 1.4, an
Eligible Employee may enroll in the Plan effective as of the first day of a Plan
Year, by filing a completed and fully executed Election Form with the Committee
during enrollment periods established by the Committee, but in no event later
than the last day of the immediately preceding Plan Year. On such Election Form
for each Plan Year, the Eligible Employee shall (i) irrevocably elect the amount
of Compensation for such Plan Year to be deferred, and (ii) irrevocably elect
the time and form of distribution in which the Deferral Sub-Account for such
Plan Year shall be paid in accordance with Section 6.1. The Election Form filed
by each Eligible Employee shall automatically remain in effect for subsequent
Plan Years (provided the Participant is deemed an Eligible Employee in such
subsequent Plan Years) unless the Participant files a new Election Form prior to
the start of any subsequent Plan Year in which he or she indicates new elections
to be in effect for that Plan Year.

 

  a. Deferral Election.    A Participant may elect to defer Compensation on a
pre-tax basis only, in accordance with the Employee contribution provisions of
the Savings Plan for the applicable Plan Year. Deferrals under the Plan will be
credited in accordance with the applicable deferral election to the extent that
the Participant’s deferral elections exceed the Applicable Limitations under the
Savings Plan. Any amounts that cannot be credited to the Participant’s account
under the Savings Plan because of the Applicable Limitations shall be credited
to the Participant’s Deferral Account maintained pursuant to Section 5.

 

  b. Matching Credits.    Each Participant’s Deferral Account who has made a
deferral election under Section 4.1(a) will be credited with a Company Matching
Contribution for each pay period to the extent any amounts cannot be credited to
the Participant’s account under the Savings Plan because of the Applicable
Limitations.

 

  c. Notwithstanding any provision in the Plan to the contrary, effective as of
January 1, 2005, the Committee (or its delegee) may reduce or otherwise limit a
Participant’s deferral election so that amounts credited to the Participant’s
Deferral Account and corresponding Matching Contributions do not exceed
allowable limits under Code section 409A. Any such reductions or limitations
shall be determined by the Committee (or its delegee) in its sole discretion,
and shall be communicated to Participants who may be affected. The reductions or
limitations shall be determined prior to the beginning of the Plan Year to which
they are applicable, except that for the 2005 Plan Year, such reductions or
limitations shall be determined and applied prior to December 31, 2005.

 

5



--------------------------------------------------------------------------------

  d. Notwithstanding anything to the contrary herein, Participants may not make
any voluntary deferrals of Compensation under the Plan after December 31, 2007.

Section 5.        Deferral Accounts

 

  5.1 Deferral Accounts.    The Committee shall establish and maintain a
separate Deferral Account for each Participant. The amount by which a
Participant’s Compensation is reduced pursuant to Section 4.1 shall be credited
by the Company to the Participant’s Deferral Account as of the date the amount
of the compensation that is deferred otherwise would have been payable. The
value of each Participant’s Deferral Account shall be adjusted each day the
financial markets in the United States are open as follows:

 

  a. Pursuant to the procedures established by the Committee, a Participant
shall elect to have his Deferral Sub-Account for a given Plan Year allocated
among Deferral Sub-Accounts to reflect the Participant’s selection of the
Investment Indexes available under the Plan at that time, in 5 percent
increments, up to 100 percent of the amount credited to such Deferral
Sub-Account.

 

  b. Such Deferral Sub-Account shall be credited or debited to reflect gains or
losses (including dividends and capital gains and losses) as if the Deferral
Sub-Account had been invested in an equivalent number of shares or units of the
funds or investments referenced by the Investment Indexes available under the
Plan from time to time, pursuant to the allocation elections made by the
Participant from time to time.

 

  c. Pursuant to the procedures established by the Committee, a Participant may
change the election with respect to the allocation of the Participant’s Deferral
Sub-Accounts among the Investment Indexes available under the Plan from time to
time. Unless the Participant indicates otherwise, any such reallocation election
shall apply to all such Participant’s Deferral Sub-Accounts.

 

  5.2 Charge Against Accounts.    There shall be charged against each
Participant’s Deferral Account any payments made to the Participant or
Beneficiary in accordance with Section 6. In addition, the Committee may
allocate a portion of any administrative expenses of the Plan to each
Participant’s Deferral Account.

 

  5.3 Statement of Accounts.    The Committee shall submit to each participant,
within a reasonable period of time after the close of each calendar quarter of a
Plan Year, a statement of the balance in each such Participant’s Deferral
Account as of the last Valuation Date of such quarter, in such form as the
Committee deems appropriate.

 

  5.4 Acquired Deferral Accounts.    In addition to the foregoing, the Chief
Executive Officer of the Company may authorize the transfer to a Participant’s
Deferral Account of such Participant’s deferred balances held under a deferral
plan maintained by any organization acquired by the Company. Such balances
transferred will retain the deferral period, vesting provisions and distribution
provisions as set forth in the original deferral plan acquired by the Company.

 

6



--------------------------------------------------------------------------------

Section 6.        Benefits

 

  6.1 Retirement Benefit.    Upon Retirement of a Participant, the Participant’s
Employer (or another entity as directed by the Committee) shall pay a Retirement
Benefit based on the value of the Participant’s Deferral Account as of the
Retirement Valuation Date (as set forth below). Such Retirement Benefit shall be
paid in the manner as elected by the Participant on each Plan Year’s Election
Form in the form of either a lump sum or ten (10) annual installments:

 

  a. If a Participant’s Deferral Sub-Account is payable in a lump sum, the
Participant shall receive payment of such Retirement Benefit as soon as
reasonably possible after the Retirement Valuation Date, but in no event later
than the end of the calendar year of the Retirement Valuation Date or the 15th
day of the third calendar month following the Retirement Valuation Date, if
later.

 

  b. If a Participant’s Deferral Sub-Account is payable in installments, the
amount to be paid with each installment shall be the value of such Deferral
Sub-Account as of the date of the installment Valuation Date multiplied by a
fraction, the numerator of which is one (1) and the denominator of which is the
number of installment payments remaining. For purposes of this Section, the
installment Valuation Date for the first installment payment shall be the
Retirement Valuation Date, and the installment Valuation Date for subsequent
installment payments shall be the first Valuation Date of each Plan Year
thereafter; provided, however, that in no event shall more than one installment
payment be made to a Participant in any one Plan Year. A Participant shall
receive each installment payment as soon as are reasonably possible after the
applicable installment Valuation Date, but in no event later than the end of the
calendar year of the applicable Valuation Date or the 15th day of the third
calendar month following the applicable Valuation Date, if later.

 

  c. Following receipt of a Participant’s complete Retirement Benefit, such
Participant shall be entitled to no further benefits under the Plan.

 

  6.2 Disability.    If a Participant suffers a Disability, the value of each of
the Participant’s Deferral Sub-Accounts will continue to be adjusted in
accordance with Section 5.1(b). If the Disability leave is at least six months,
the Participant shall for purposes of the Plan be deemed on the first day
following such six-month period to have had a Termination of Employment, and the
Participant’s Deferral Account will be distributed as a Retirement Benefit or a
Termination Benefit, as applicable.

 

  6.3 Termination Benefit.    If a Participant has a Termination of Employment
for a reason other than a Retirement (as described in Section 6.1), including a
Termination of Employment due to Disability, the Committee shall direct the
Participant’s Employer to pay a Termination Benefit based on the value of the
Participant’s Deferral Account as of the Termination Valuation Date (as set
forth below). Such Termination Benefit shall be paid in the manner elected by
the Participant on each Plan Year’s Election Form in the form of either a lump
sum payment or ten (10) annual installments:

 

7



--------------------------------------------------------------------------------

  a. If a Participant’s Deferral Sub-Account is payable in a lump sum, the
Participant shall receive payment of such Termination Benefit as soon as
reasonably possible after the Termination Valuation Date, but in no event later
than the end of the calendar year of the Termination Valuation Date or the 15th
day of the third calendar month following the Termination Valuation Date, if
later.

 

  b. If a Participant’s Deferral Sub-Account is payable in installments, the
amount to be paid with each installment shall be the value of such Deferral
Sub-Account as of the date of the installment Valuation Date multiplied by a
fraction, the numerator of which is one (1) and the denominator of which is the
number of installment payments remaining. For the purposes of this Section, the
installment Valuation Date for the first installment payment shall be the
Termination Valuation Date, and the installment Valuation Date for subsequent
installment payments shall be the first Valuation Date of each Plan Year
thereafter; provided, however, that in no event shall more than one installment
payment be made to a Participant in any one Plan Year. A Participant shall
receive each installment payment as soon as are reasonably possible after the
applicable installment Valuation Date, but in no event later than the end of the
calendar year of the applicable Valuation Date or the 15th day of the third
calendar month following the applicable Valuation Date, if later.

 

  c. Following receipt of a Participant’s complete Termination Benefit, such
Participant shall be entitled to no further benefits under the Plan.

 

  6.4 Survivor Benefits.

 

  a. Pre-Retirement.    If a Participant dies before otherwise becoming eligible
to receive Retirement Benefits, a Survivor Benefit will be paid to the
Participant’s Beneficiary in a lump sum equal to such Participant’s Deferral
Account as of the Death Valuation Date. A Beneficiary shall receive the Survivor
Benefit as soon as possible after the Death Valuation Date, but in no event
later than the end of the calendar year of the Death Valuation Date or the 15th
day of the third calendar month following the Death Valuation Date, if later. If
a Participant dies after becoming eligible to receive Retirement Benefits but
before such benefits have been paid in full, the Retirement Benefits the
deceased Participant would have otherwise received shall be paid to the
Participant’s Beneficiary as a Survivor Benefit pursuant to the Participant’s
prior elections.

 

  b. Post-Retirement.    If a Participant dies after such Retirement Benefits
have commenced, the Retirement Benefits the deceased Participant would have
otherwise received shall be paid to the Participant’s Beneficiary as a Survivor
Benefit pursuant to the Participant’s prior elections.

 

  c. Following receipt of a Participant’s complete Survivor Benefit, a
Beneficiary shall be entitled to no further benefits under the Plan.

 

8



--------------------------------------------------------------------------------

  6.5 Withdrawal on Account of Unforeseeable Emergency.

 

  a. While employed by the Company or an Affiliated Company, a Participant or
Beneficiary may, in the event of an unforeseeable emergency (as defined below)
request a withdrawal from his or her Deferral Account by filing a withdrawal
request at a time and in a manner determined by the Committee. Any such
withdrawal shall not be for a greater amount than the amount reasonably
necessary to satisfy the unforeseeable emergency (including applicable income
taxes and penalties reasonably expected to result from the withdrawal), and
shall be subject to approval by the Committee. The Committee shall consider any
requests for payment under this provision on a uniform and nondiscriminatory
basis and in accordance with the standards of interpretation described in Code
section 409A and the Treasury Regulations thereunder. The circumstances that
will constitute an unforeseeable emergency will depend upon the facts of each
case, but, in any case, no withdrawal may be made to the extent that such
hardship is or may be relieved: (i) through reimbursement or compensation by
available insurance or otherwise, (ii) by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not itself cause
severe financial hardship, or (iii) by the additional compensation that will be
available to the Participant as a result of the suspension of Participant
deferrals pursuant to subsection (c) below. The withdrawal shall be paid in the
form of a single lump payment five (5) days following the Committee’s approval
of the withdrawal, or at such later time as permitted under Code section 409A
and the Treasury Regulations thereunder.

 

  b. For purposes of this provision, “unforeseeable emergency” shall mean (i) a
severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, the Participant’s
Beneficiary or the Participant’s dependent (as defined in Code section 152,
without regard to Code section 152(b)(1), (b)(2) or (d)(1)(B)); (ii) loss of the
Participant’s property due to casualty; or (iii) other similar or extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant.

 

  c. In the event a Participant receives a withdrawal pursuant to this
provision, his or her Compensation deferrals under the Plan will be
automatically suspended. The Participant may apply to the Committee to resume
Compensation deferrals with respect to Plan Years beginning on or after the
January 1 following the date of suspension, provided, that the Committee shall
approve such resumption only if the Committee determines that the Participant is
no longer incurring the unforeseeable emergency for which the withdrawal was
approved. Any application to resume Compensation deferrals must be made in
accordance with the deferral election procedures set forth in Section 4.

The amount of benefits otherwise payable under the Plan shall thereafter be
adjusted to reflect the reduction of a Deferral Account due to the early payment
on account of unforeseeable emergency.

 

9



--------------------------------------------------------------------------------

  6.6 Scheduled Distributions.

 

  a. In General.    A Participant may, when filing an Election Form with respect
to a given Plan Year, elect to receive a distribution while employed of all or a
portion of the Participant’s Deferral Sub-Account for such Plan Year at a
specified time or times in the future. The election of such a Scheduled
Distribution shall be irrevocable and shall apply only to prospective deferrals
for that Plan Year.

 

  b. Timing and Forms of Distribution.    The first year specified for a
Scheduled Distribution must be at least five (5) Plan Years after the Plan Year
in which commencement of deferrals covered by the Election Form in which a
Scheduled Distribution is elected. A Participant will receive such Scheduled
Distribution in either a lump sum or in annual installments over ten (10) years
as specified on the Election Form.

 

  c. Election Void Upon Death and Termination of Employment.    In the event a
Participant has elected to receive any Scheduled Distributions and, before said
distributions the Participant dies or has a Termination of Employment, the
election with respect to such Scheduled Distributions shall be voided and such
Participant’s Deferral Account shall be paid as a Termination Benefit.

 

  6.7 Small Benefit.    Notwithstanding anything herein to the contrary, in the
event the total amount owed to a Participant or a Beneficiary after the
Participant ceases to be an Employee is no greater than $15,500 (or such greater
amount as is permitted under Code section 409A and the Treasury Regulations
thereunder), the Committee shall distribute such amount in a single lump sum.

 

  6.8 Withholding; Payroll Taxes.    To the extent required by the law in effect
at the time payments are made, a Participant’s Employer shall withhold from
payments made hereunder the taxes required to be withheld by the federal or any
state or local government. As to any payroll tax that is due from a Participant
for Compensation deferred under this Plan, the Employer shall collect such tax
from funds paid to such Participant with respect to other compensation not
deferred under the Plan unless said other compensation is insufficient to pay
such payroll taxes whereupon the shortfall shall serve to reduce the elected
deferral amount.

 

  6.9 No Acceleration of Payment.    No Participant shall be permitted, and the
Committee shall not have any discretion, to accelerate the timing or schedule of
any benefit payment under this Plan, except as specifically provided herein or
as may be permitted pursuant Code section 409A and the Treasury Regulations
thereunder.

 

  6.10

Payment Delay for Key Employees.    Notwithstanding any provision in the Plan to
the contrary, no distribution which becomes due and payable by means of a
Participant’s “separation from service” under Code section 409A shall be made to
the Participant prior to the earlier of (i) the expiration of the six (6)-month
period measured from the date of the Participant’s “separation from service” (as
such term is defined in Treasury Regulations issued under Code section 409A), or
(ii) the date of the Participant’s death, if

 

10



--------------------------------------------------------------------------------

 

the Participant is deemed at the time of such separation from service to be a
key employee within the meaning of that term under Code section 416(i) and such
delayed commencement is otherwise required in order to avoid a prohibited
distribution under Code section 409(a)(2). Upon the expiration of the applicable
Code section 409(a)(2) deferral period, all payments deferred pursuant to this
Section 6.10 (whether they would have otherwise been payable in a single sum or
in installments in the absence of such deferral) shall be paid to the
Participant (or the Participant’s Beneficiary in the event of the Participant’s
death) in a lump sum, and any remaining payments due under the Plan shall be
paid in accordance with the normal payment dates specified for them herein.
During such deferral period, the Participant’s Deferral Account under the Plan
shall continue to be subject to the investment return provisions of Section 5.1.
Whether the Participant is a “key employee” shall be determined in accordance
with Code section 416(i) and such written guidelines adopted by the Company for
such purposes.

Section 7.        Beneficiary Designation

 

  7.1 Beneficiary Designation.    Each Participant shall have the right, at any
time, to designate any person or persons as Beneficiary or Beneficiaries to whom
payment under this Plan shall be made in the event of Participant’s death prior
to complete distribution to Participant of the Benefits due under the Plan. Each
Beneficiary designation shall become effective only when filed in writing with
the Committee during the Participant’s lifetime on a form prescribed by the
Committee.

The filing of a new Beneficiary designation form will cancel all Beneficiary
designations previously filed.

Section 8.        Administration of the Plan

 

  8.1 Administration.    The Plan shall be administered by a committee (the
“Committee”) of two (2) or more members as designated from time to time by the
MRCC of the Board. The Committee shall have full and complete authority to
(i) administer the Plan; (ii) select the eligible employees who are to
participate in the Plan; (iii) appoint additional members of the Committee; and
(iv) delegate authority to perform particular functions with respect to the
Plan, including, without limitation, functions involving the exercise of
discretion, to any agent (including any officer or employee of the Company) or
to any subcommittee or member of the Committee, provided that such delegation
shall be subject to revocation at any time at the discretion of the Committee.

 

  8.2

Authority.    The interpretation and construction of any provision of the Plan
and the adoption of rules and regulations for plan administration shall be made
by the Committee. Decisions of the Committee shall be final and binding on all
parties who have an interest in the Plan, including (without limitation) all
decisions relating to an individual’s eligibility for participation in the Plan,
his or her entitlement to benefits hereunder and the amount of any such benefit
entitlement. Prior to paying a benefit under the Plan, the Committee may require
the Participant, former Participant or Beneficiary to provide such information
or material as the Committee, in its sole discretion, shall deem necessary to

 

11



--------------------------------------------------------------------------------

 

make any determination it may be required to make under the Plan. The Committee
may withhold payment of a benefit under the Plan until it receives all such
information and material and is reasonably satisfied of its correctness and
genuineness

 

  8.3 Hold Harmless.    To the maximum extent permitted by law, no member of the
Committee shall be personally liable by reason of any contract or other
instrument executed by such member or on such member’s behalf in such member’s
capacity as a member of the Committee nor for any mistake of judgment made in
good faith, and the Company shall indemnify and hold harmless, directly from its
own assets (including the proceeds of any insurance policy the premiums of which
are paid from the Company’s own assets), each member of the Committee and each
other officer, employee, or director of the Company or an Affiliated Company to
whom any duty or power relating to the administration or interpretation of the
Plan against any cost or expense (including counsel fees) or liability
(including any sum paid in settlement of a claim with the approval of the
Company) arising out of any act or omission to act in connection with the Plan
unless arising out of such person’s own fraud or bad faith.

 

  8.4 Rules of Administration.    The Committee shall adopt such rules for
administration of the Plan as it considers desirable, provided they do not
conflict with the Plan, and may construe the Plan, correct defects, make factual
decisions and determinations, supply omissions and reconcile inconsistencies to
the extent necessary to effectuate the Plan and, except as provided in
Section 7.5, such action (including factual decisions and determinations) shall
be binding and conclusive. The determinations of the Committee shall be subject
to review only for abuse of discretion.

 

  8.5 Claims Procedures.

 

  a. Benefits under this Plan will be paid only if the Committee decides in its
discretion that the applicant is entitled to them. All claims for benefits under
the Plan shall be submitted to the Committee, which shall have the initial
responsibility for determining the eligibility of any Participant or beneficiary
for benefits. Applications for benefits shall be submitted within two years of
the later of (i) the date on which payment of benefits under the Plan was made,
or (ii) the date on which the action complained or grieved of occurred. The
Committee may adopt forms for the submission of claim for benefits in which case
all claims for benefits shall be filed on such forms. The term “Committee” as
used in this Section shall refer to any committee or organization, if any, that
has been delegated the authority described herein by the Committee.

 

  b. Any claims for benefits shall be made in writing and shall set forth the
facts which such Participant or beneficiary believes to be sufficient to entitle
him to the benefit claimed. Each such claim must be supported by such
information and data as the Committee deems relevant and appropriate. Evidence
of age, marital status (and, in the appropriate instances, health, death or
Disability), and location of residence shall be required of all claims for
benefits.

 

12



--------------------------------------------------------------------------------

  c. If a claim for benefits is denied in whole or in part, the Committee shall
give the claimant written notice of the decision within ninety (90) days of the
date the claim was submitted. Such written notice shall set forth in a manner
calculated to be understood by the claimant (i) the specific reason or reasons
for the denial; (ii) specific references to pertinent Plan provisions on which
the denial is based; (iii) a description of any additional material or
information necessary for the claimant to perfect the claim, along with an
explanation of why such material or information is necessary; and
(iv) appropriate information about the steps to be taken if the claimant wishes
to submit the claim for review of the denial.

 

  d. The ninety-day period for review of a claim for benefits may be extended
for an additional ninety (90) days by a written notice to the claimant setting
forth the reason for the extension, which notice shall be furnished to the
claimant before the end of the original ninety (90) day period.

 

  e. If a claim for benefits is denied in whole or in part, the claimant or his
duly authorized representative, at the claimant’s sole expense, may appeal the
denial to the Committee within sixty (60) days of receipt of the denial. In
pursuing his appeal, the claimant or his duly authorized representative:

 

  (i) may request in writing that the Committee review the denial;

 

  (ii) may review pertinent documents; and

 

  (iii) may submit issues and comments in writing.

 

  f. The decision on review shall be made within sixty (60) days of receipt of
the request for review, unless special circumstances require an extension of
time for processing, in which case a decision shall be rendered as soon as
possible, but not later than one-hundred twenty (120) days after receipt of the
request for review. If such an extension of time is required, written notice of
the extension shall be furnished to the claimant before the end of the original
sixty-day period. The decision on review shall be made in writing, shall be
written in a manner calculated to be understood by the claimant, and in the
event of an adverse decision on review shall give the specific reason or reasons
for the denial, shall include specific references to the provision of the plan
on which any claim denial is based, and shall inform the claimant that access
will be afforded to all documents pertinent to the claim for benefits. No action
at law or in equity to recover benefits under the Plan shall be commenced later
than one year from the date a decision on review is furnished to the claimant.

 

  g. All power and authority granted to the Committee as a Plan Administrator
for purposes of this provision and all purposes under the Plan may be delegated
by the Committee to any person, committee, or entity pursuant to a specific or
general delegation.

 

13



--------------------------------------------------------------------------------

Section 9.        Nature of Company’s Obligation

 

  9.1 No Trust.    The Company’s obligation under this Plan shall be an unfunded
and unsecured promise to pay. The Company shall not be obligated under any
circumstances to fund its financial obligations under this Plan prior to the
date any benefits become payable pursuant to the terms of the Plan, and neither
the Company, the Employer, members of the Board or Committee, nor any other
person shall be deemed to be a trustee of any amounts to be paid under the Plan;
provided, however, the Company may, in its sole and absolute discretion,
(i) establish a grantor trust, the income of which is treated as income of the
Company pursuant to Code sections 671 through 679, to provide for the
accumulation of funds to satisfy all or a portion of its financial liabilities
with respect to this Plan, (ii) purchase life insurance policies on the life of
a Participant, in which case the Participant shall cooperate with the Company in
complying with any underwriting requirements with respect to such a policy, or
(iii) both.

 

  9.2 Nature of Participant’s Rights and Interests.    Any assets which the
Company may choose to acquire to help cover its financial liabilities,
including, but not limited to any assets referred to in Section 9.1, are and
will remain general assets of the Company subject to the claims of its general
creditors. The Company does not give, and this Plan does not give, any ownership
interest in any assets of the Company to a Participant or Beneficiary. All
rights of ownership in any assets are and remain in the Company, and the rights
of each Participant, any Beneficiary, or any person claiming through a
Participant shall be solely those of an unsecured general creditor of the
Company. Any liability of the Company to any Participant, Beneficiary, or any
person claiming through a Participant shall be based solely upon the contractual
obligations created by the Plan.

Section 10.        Miscellaneous

 

  10.1 Alienation of Benefits; Domestic Relations Orders.

 

  a. No person entitled to benefits under the Plan shall have any right to
transfer, assign, alienate, pledge, hypothecate or otherwise encumber his or her
interest in such benefits prior to actual receipt of those benefits. Except for
the offset rights provided under Section 10.5, the benefits payable under the
Plan shall not, prior to actual payment, be subject to seizure or sequestration
for the payment of any debts, judgments, alimony or separate maintenance owed by
a Participant or any other person and shall not, to the maximum extent permitted
by law, be transferable by operation of law in the event of the bankruptcy or
insolvency of the Participant or any other person.

 

  b.

Notwithstanding the foregoing, any payments otherwise due the Participant
hereunder may instead be assigned or distributed to his or her spouse or former
spouse pursuant to the terms of any domestic relations order within the meaning
of Code section 414(p)(1)(B) which is issued with respect to those subaccounts,
and the Participant shall cease to have any right, interest or entitlement to
the portion of any payment or subaccount assigned or distributed to his or her
spouse or former spouse in accordance with the terms of such order. The portion
of the

 

14



--------------------------------------------------------------------------------

 

payment or subaccount assigned or distributable to the spouse or former spouse
shall be paid in the form of a single lump distribution within 15 days following
the Committee’s approval of the domestic relations order or at such later time
as permitted under Code section 409A and the Treasury Regulations thereunder,
provided the Participant is at the time fully vested in that portion. A domestic
relations order shall not qualify for approval under this provision, and no
distribution shall be made with respect to such order, if the order requires
that payment be made at a time or in a manner other than the time and manner
specified herein. Distributions made pursuant to this provision are intended to
comply with the requirements of Code section 409A and Treasury Regulations
thereunder, and this provision shall be construed and administered accordingly.

 

  10.2 No Employment Right.    Neither the action of the Company in establishing
or maintaining the Plan, nor any action taken under the Plan by the Committee,
nor any provision of the Plan itself shall be construed so as to grant any
person the right to remain in the employ of the Company or any Affiliated
Company for any period of specific duration, and the Participant shall at all
times remain an Employee at will and may accordingly be discharged at any time,
with or without cause and with or without advance notice of such discharge.

 

  10.3 Amendment or Termination.    The MRCC or its delegate may at any time
amend the provisions of the Plan to any extent and in any manner the MRCC shall
deem advisable, and such amendment shall become effective at the time of such
MRCC action. Without limiting the generality of the foregoing, the MRCC or its
delegate may amend the Plan to impose such restrictions upon the timing, filing
and effectiveness of the investment procedures and investment alternatives
available under Section 5 and the distribution provisions of Section 6 which the
MRCC or its delegate deems appropriate or advisable in order to avoid the
current income taxation of the balances credited to the outstanding Deferral
Accounts under the Plan or any other adverse tax consequences which might
otherwise occur as a result of changes to the tax laws and regulations governing
incentive and deferred compensation arrangements such as the Plan. The MRCC or
its delegate may also at any time terminate the Plan in whole or in part,
subject to the requirements of Code section 409A regarding plan terminations.
Except for such modifications, limitations or restrictions as may otherwise be
required to avoid current income taxation or other adverse tax consequences to
Participants as a result of changes to the tax laws and regulations applicable
to the Plan, no such plan amendment or plan termination, whether authorized by
the MRCC or its delegate, shall adversely affect the benefits of Participants
accrued to date under the Plan or otherwise adversely affect the vesting
schedules or distribution provisions in effect for benefits, and the benefits
accrued prior to the date of any such plan amendment or termination shall,
subject to the foregoing exception, continue to become due and payable in
accordance with the vesting and distribution provisions as in effect immediately
prior to such amendment or termination. The terms of an employment agreement or
other individual agreement with a Participant (a “Participant Agreement”) may
modify the terms of the Plan with respect to that Participant, provided that the
Participant Agreement was approved by the MRCC or its delegate. The manner and
extent to which a Participant Agreement modifies the terms of this Plan shall be
determined by the Committee in its sole discretion.

 

15



--------------------------------------------------------------------------------

  10.4 Protective Provisions.    Each Participant shall cooperate with the
Employer by furnishing any and all information requested by the Employer in
order to facilitate the payment of benefits hereunder, taking such physical
examinations as the Employer may deem necessary and taking such other relevant
action as may be requested by the Employer. If a Participant refuses to so
cooperate, the Employer shall have no further obligation to the Participant
under the Plan, other than payment to such Participant of the cumulative
reductions in Compensation theretofore made pursuant to this Plan (subject to
reduction due to change in value as a result of investment performance). If the
Employer exercises its rights under this Section 10.4, in no event may any
investment gains be later reinstated or paid to the Participant after such
Compensation reductions have begun to be paid.

 

  10.5 Offset.    Should the Employer have a right of offset against any
outstanding debt or other monetary obligation owed to the Employer by the
Participant, then the Employer shall be authorized to offset the amount of that
debt or obligation (whether or not then due and payable) against the amount of
benefits which otherwise remain distributable to the Participant under the Plan
after the Company’s collection of all applicable withholding taxes on that
distribution, to the maximum extent permissible by law and to the extent
permitted under Code section 409A and applicable Treasury Regulations.

 

  10.6 Gender, Singular, and Plural.    All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may be read as the plural and the plural as the singular.

 

  10.7 Captions.    The captions of the sections and paragraphs of this Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.

 

  10.8 Validity.    In the event any provision of the Plan is held invalid,
void, or unenforceable, the same shall not affect the validity of any other
provision of this Plan.

 

  10.9 Applicable Law.    The Plan is intended to constitute an unfunded
deferred compensation arrangement for a select group of management and other
highly compensated individuals, and all rights hereunder shall be construed,
administered and governed in all respects in accordance with the provisions of
the Employee Retirement Income Security Act of 1974 (as amended from time to
time) applicable to such an arrangement and, to the extent not pre-empted
thereby, the laws of the State of North Carolina without resort to its
conflict-of-laws provisions. If any provision of this Plan shall be held by a
court of competent jurisdiction to be invalid or unenforceable, the remaining
provisions of the Plan shall continue in full force and effect

 

  10.10 Successors and Assigns.    The obligation of the Employer to make the
payments required hereunder shall be binding upon the successors and assigns of
the Employer, whether by merger, consolidation, acquisition or other
reorganization.

 

  10.11

Section 409A Compliance.    This Plan is intended to comply with the
requirements of Code section 409A and Treasury Regulations thereunder. Any
provision of this document that is contrary to the requirements of Code section
409A and the Treasury

 

16



--------------------------------------------------------------------------------

 

Regulations thereunder shall be null, void and of no effect and the Committee
shall interpret the document consistent with the requirements of Code section
409A, which shall govern the administration of the Plan in the event of a
conflict between Plan terms and the requirements of Code section 409A and the
Treasury Regulations.

IN WITNESS WHEREOF, Wachovia Corporation has caused this instrument to be
executed on its behalf by a duly authorized officer on this 19th day of
December, 2008.

 

WACHOVIA CORPORATION By:  

/s/ Charles D. Loring

Title:  

Senior Vice President

 

17